Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or

above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.


Election/Restriction
Applicant's election with traverse of Group II, claims 7-13, in the reply filed on June 9, 2020 is acknowledged.  The traversal is on the ground(s) that restriction is only proper with a showing of burden associated and the examiner has not provided an indication that the content of the claims interpreted in light of the description was considered.  In the first place, claims are always interpreted in light of the description and the level of ordinary skill of the artisan during the examination process.   With respect to the lack of burden and the MPEP citations in support thereof, this argument is not found persuasive because it is not relevant to a holding of lack of unity in a national stage application.  That is precisely why burden was not discussed in the previous office action.  The Office is further not bound by decisions of the International Searching Authority.
The examiner notes the request for rejoinder.  However, it should be insured that non-elected claims are fully compliant with 35 USC 112 and contain all limitations of any composition claim found allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 is indefinite in that it recites “an ionic non-framework element or compound being ion-exchanged against Cu and/or Fe” in that this makes little sense.  Copper or iron cannot be exchanged into a non-framework compound.  Furthermore, ion-exchanging against copper or iron is not clear.  The ions in the zeolite will be exchanged with copper or iron.  Claim 7 also lacks antecedent basis for the recitation of “wherein the zeolitic material of the catalyst comprises” because only a “first” and “second” zeolitic material are recited earlier in the claim making it unclear as to which material this refers.
	Claim 8 is confusing in the recitation of “contained in the zeolitic material comprising the GME and CHA framework structure” in line 16 because it is unclear as to whether this is intended to modify (A) or (B) or both, because the word “phase” appears only for intergrowth (B).  Possibly the language could be made more precise by 

Claim 16 is grammatically improper and does not make sense.  The claim refers to “the zeolite having…” and this ends in a dangling phrase.  The examiner believes that the claim intends to state that the zeolitic material comprises the zeolite mixed phase material (A).
Claim 17 lacks a period.
Claims 21 and 22 recite “non-framework element(s)” improperly as claim 8 recites “non-framework element” in the singular.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 11 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,932,973 to Andersen et al.
Anderson et al. disclose a zeolite composition comprising an intergrowth phase of at least two different zeolite framework structures.  Each of these zeolites will have the SiO2 and Y2O3 formula, as this is the known structure for zeolite compositions.  Andersen et al. teach that examples of the preferred intergrowths comprise at least one inclusive of CHA and at least one inclusive of GME, substantially as claimed in the may be SAPO molecular sieves, they may also lack phosphorus and be aluminosilicates as claimed herein. The only substantial difference between the instant claims and the disclosure of Andersen et al. is that Andersen et al. disclose a wider group of zeolites in addition to GME from which to choose.  However, the instant claims would have been obvious in that GME/CHA is expressly disclosed, and thus the skilled artisan has a more than reasonable expectation that this intergrowth will function as desired.  The materials are disclosed as suitable for the SCR of NOX, the same utility set forth in the instant claims.  Although the process for making the catalyst is accorded little weight in product by process claims, the reference indicates that their materials are produced with the standard zeolite hydrothermal synthesis method.  The optional use of seeds is not disclosed, but it well known for making this type of material.  See, for example, US 2017/0304812.  The reference also points out a number of references teaching general hydrothermal synthesis of zeolite compositions.   Andersen et al. indicate that the catalyst may further comprise one or more transition metals inclusive of iron or copper in amounts of up to 20 percent, thus overlapping the range for these metals claimed in the instant application and such overlap has long been held to support a prima facie case of obviousness.  The metals may be supported on the molecular sieve material or within the pores and are thus non-framework metals.  See particularly column 13, line 53-column 15, line 21 and the examples.



The rejection of the claims under 35 U.S.C. 103 as being unpatentable over US 2015/0367336 to Trukhan et al. is hereby withdrawn.  Although Trukhan et al. disclose “combinations” of the zeolites as claimed herein, the document does not provide relative amounts that would be employed in this embodiment.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Response to Arguments
Applicant's arguments filed November 27, 2020 have been fully considered but they are not persuasive to the extent set forth hereinabove.
With respect to the Andersen et al. reference, applicant appears to focus on the contention that the document provides such large disclosures of zeolites, possibly containing many other metals not claimed herein.  According, the potential combinations result in lack of a finite number from which to select; and that the reference teaches away from zeolites as presently claimed.  This line of reasoning is not convincing because a reference remains valid for all that it discloses, not only preferred embodiments.  Simply because Andersen prefers a disordered intergrowth of AEI/CHA frameworks does not negative the fact that GME/CHA is specifically set forth by the reference and included in a description of preferred intergrowths.  Applicant concludes 
With respect to applicant’s arguments regarding unexpected result for the invention herein, it cannot be considered that the examples in the specification are commensurate in scope with the claims under examination.  The examiner acknowledges that the inventive examples appear to support an argument that at temperatures above 300C after aging, the performance of the inventive catalyst demonstrates a larger conversion rate, and is thus more hydrothermally stable.  However, it does not appear that intergrowths were exemplified, only mixed phase materials.  The examples do not show trends across the entire claimed ranges for relative amounts of each framework, or across the ranges of copper.  There are no examples using iron as an exchanged metal.  Silica to alumina molar ratios across the entire claimed range are also not exemplified.  Accordingly, there is no evidence to support a position that the results obtained would be expected to extend across the entirely of the claimed ranges of each of the variables.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732